  Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 1 of 12 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   Case No.: 1:20-cv-05845
 ARLENA CAMILLE,

                                  Plaintiff,                                      COMPLAINT

                  -against-
                                                                                Plaintiff Demands a
 CANARSIE BURGERS, L.L.C., individually                                            Trial by Jury
 and d/b/a “BURGER KING,” and DEXTER ANDERSON,
 individually,

                                    Defendants.
 ----------------------------------------------------------------------X

Plaintiff, by and through her attorneys, Phillips & Associates, PLLC, upon information and belief,

complains of Defendants as follows:


                                             INTRODUCTION

1. Plaintiff complains pursuant to the Americans with Disabilities Act, as amended, 42 U.S.C.

   §12101 et seq. (“ADA”), and to remedy violations of the Executive Law of the State of New

   York, based upon the supplemental jurisdiction of this Court pursuant to Gibbs, 383 U.S. 715

   (1966) and 28 U.S.C. §1367, seeking damages to redress the injuries Plaintiff has suffered as

   a result of being harassed and discriminated against by the Defendants on the basis of her actual

   and/or perceived disability, together with failure to engage in the interactive process and/or

   cooperative dialogue, creating a hostile work environment, retaliation and unlawful

   termination.

                                       JURISDICTION AND VENUE

2. The Court has jurisdiction pursuant to 42 U.S.C. §2000e et seq., 28 U.S.C. §1331, § 1343, and

   supplemental jurisdiction thereto.

3. This action involves a Question of Federal Law.
                                                        1
  Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 2 of 12 PageID #: 2




4. Venue is proper in this district based upon the fact that a substantial part of the events or

   omissions giving rise to the claims occurred within the Eastern District of the State of New

   York. 28 U.S.C. §1391(b).

5. On or about September 17, 2020, Plaintiff filed a charge with the Equal Employment

   Opportunity Commission (“EEOC”).

6. On or about September 22, 2020, Plaintiff received a Notice of Right to Sue Letter from the

   EEOC.

7. This action is brought within ninety (90) days of said Notice of Right to Sue Letter.


                                           PARTIES

8. Plaintiff is a 32-year old female resident of the State of New York, County of Kings.

9. At all times material, Defendant CANARSIE BURGERS, L.L.C. individually and d/b/a

   “BURGER KING” (hereinafter also referred to as “BURGER KING”) was and is a foreign

   limited liability company duly existing under the laws of the State of New York.

10. At all times material, Defendant BURGER KING was and is a franchise fast food restaurant

   with numerous locations across the United States and internationally.

11. At all times material, Defendant DEXTER ANDERSON (hereinafter also referred to as

   “ANDERSON”) was and is a resident of the State of New York.

12. At all times material, Defendant ANDERSON is and was the “General Manager” at Defendant

   BURGER KING.

13. At all times material, Defendant ANDERSON was Plaintiff’s supervisor and/or had

   supervisory authority over Plaintiff.

14. Defendant BURGER KING and Defendant ANDERSON are hereinafter collectively referred

   to as “Defendants.”

                                                2
  Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 3 of 12 PageID #: 3




15. At all times material, Plaintiff was an employee of Defendants.


                                     MATERIAL FACTS

16. In or around October 2019, Plaintiff was involved in a severe car accident and she incurred

   injuries to her hip and back. That same month, Plaintiff underwent a hip replacement surgery.

17. In or around the first week of January 2020, Plaintiff’s brother, Abdullah Fitzpatrick, told

   Plaintiff that Defendants were looking to hire a “Part-time Cashier” at their 1776 Rockaway

   Parkway, Brooklyn NY 11236 location. At the time, Mr. Fitzpatrick worked as one of the

   lower-level “Managers” at that location, and he had recommended Plaintiff to Defendant

   ANDERSON for an in-person interview.

18. A few days later, Plaintiff arrived at Defendants’ restaurant for her interview with Defendant

   ANDERSON. At the time, Plaintiff was walking with a cane because the sidewalks were icy

   and she was still recovering from the October 2019 hip replacement surgery.

19. At the beginning of the interview, Defendant ANDERSON stared at Plaintiff’s cane and asked,

   “Why do you use a cane?” Plaintiff explained, “I had a hip replacement in October 2019, so I

   still need to use it every once in a while. But I have no problem working.”

20. At the end of the interview, Defendant ANDERSON hired Plaintiff for the “Cashier” position,

   with a start date of early March 2020.

21. In the meantime, on about February 22, 2020, Plaintiff stopped needing and/or using a cane.

   Plaintiff continued to attend weekly physical therapy sessions.

22. On or about March 3, 2020, Plaintiff began working for Defendants as a “Cashier.” Plaintiff’s

   duties included greeting customers, ringing up food purchases, and handling money.




                                                3
  Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 4 of 12 PageID #: 4




23. At all times material, Plaintiff performed the duties of her position without issue. However,

   Plaintiff’s back was slightly bent due to an injury she incurred during the accident, and she

   appeared “disabled.” However, the injury did not impair her ability to work as a “Cashier.”

24. Despite hiring her for the position, Defendant ANDERSON began to harass Plaintiff based on

   her actual and/or perceived disability relating to her back.

25. For example, on a daily basis, Defendant ANDERSON would stare at Plaintiff’s back and ask

   her, “Are you in pain? You look like you’re in pain.” Each time, Plaintiff explained that she

   was not in pain and that she could work.

26. On or about March 21, 2020, Defendant ANDERSON approached Plaintiff and stated, “You

   look like you’re in pain all the time. I think you need to take time to heal.” Plaintiff again

   reassured Defendant ANDERSON that she was able to work, and she completed her shift

   without issue.

27. However, one (1) week later, despite Plaintiff’s repeated assurances about her ability to work,

   Defendant ANDERSON unilaterally decided that Plaintiff was “too disabled” to work, and

   took Plaintiff off the schedule.

28. Plaintiff repeatedly contacted Defendant ANDERSON to inquire as to the reason why she was

   taken off the schedule and/or whether she was terminated. Defendant ANDERSON did not

   respond to any of her calls.

29. Defendants took Plaintiff off the schedule because they perceived her as “too disabled” to

   work.

30. In or around the third week of April 2020, Plaintiff again telephoned Defendant ANDERSON

   and asked, “Would you be able to put me back on the schedule?” Defendant ANDERSON

   replied, “You should come back to work in the summer, when you are fully healed. But I



                                                 4
  Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 5 of 12 PageID #: 5




   am going to get in contact with ‘Mike’ (last name currently unknown) at the “Bedford”

   (Defendant BURGER KING) location, to see if they need a cashier.”

31. On or about April 25, 2020, Defendant ANDERSON sent Plaintiff a text message asking her

   to meet with Mike at Defendant BURGER KING’s 1727 Bedford Ave, Brooklyn, NY 11225

   location. Although she wanted to continue working in her current position, Plaintiff realized

   that Defendant ANDERSON did not want her to continue working there because of her

   “disabled” appearance. Nevertheless, Plaintiff agreed to go to the interview because she

   needed a job.

32. A few days later, Plaintiff interviewed with Mike at Defendant BURGER KING’s “Bedford

   Avenue” location. Mike stared at Plaintiff and coldly asked, “Why do you walk like that?”

   Plaintiff replied, “I had hip replacement surgery last year, but I can work.” Mike then replied,

   “[Defendant ANDERSON] never told me about this…”

33. At the end of the interview, Mike coldly stated, “Unfortunately, I can’t hire you.”

34. To date, Defendants have not called Plaintiff back to work.

35. Defendants terminated Plaintiff because of her actual and/or perceived disability.

36. Defendants terminated Plaintiff because of her current and/or potential need for a reasonable

   accommodation.

37. Defendants terminated Plaintiff because they did not intend to provide her with a reasonable

   accommodation.

38. Defendants failed to engage in the interactive process and/or cooperative dialogue.

39. As a result of Defendants’ actions, Plaintiff felt, and continues to feel, extremely humiliated,

   degraded, victimized, embarrassed, and emotionally distressed.




                                                 5
  Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 6 of 12 PageID #: 6




40. As a result of the Defendants’ discriminatory and intolerable treatment of Plaintiff, she suffered

   severe emotional distress and physical ailments.

41. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

   compensation which such employment entails, and Plaintiff has also suffered future pecuniary

   losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

   pecuniary losses.

42. As a result of the above, Plaintiff has been damaged in an amount which exceeds the

   jurisdictional limits of all lower courts.

43. As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands Punitive Damages.



                        AS A FIRST CAUSE OF ACTION
             UNDER THE AMERICANS WITH DISABILITIES ACT (“ADA”)
                               DISCRIMINATION
                      (Not Against The Individual Defendant)

44. Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

45. Plaintiff claims the Defendant violated Title I and V of the Americans with Disabilities Act of

   1990 (Publ. L. 101-336) as amended, as these titles appear in volume 42 of the United States

   Code, beginning at section 12101. Sec. 12112 specifically states:

   (a) General Rule- No covered entity shall discriminate against a qualified individual with
       a disability because of the disability of such individual in regard to job application
       procedures, the hiring, advancement, or discharge of employees, employee
       compensation, job training, and other terms, conditions, and privileges of employment.

46. Defendant BURGER KING violated the above and Plaintiff suffered numerous damages
    as a result.

                                                  6
  Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 7 of 12 PageID #: 7




                           AS A SECOND CAUSE OF ACTION
                                    UNDER THE ADA
                          RETALIATION and INTERFERENCE
                         (Not Against the Individual Defendant)

47. Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

   paragraphs of this Complaint as if same were set forth herein fully at length.

48. Sec. 12203 of the ADA. Prohibition against retaliation and coercion provides as follows:

   (a) Retaliation: No person shall discriminate against any individual because such
       individual has opposed any act or practice made unlawful by this chapter or because
       such individual made a charge, testified, assisted, or participated in any manner in an
       investigation, proceeding, or hearing under this chapter.

   (b) Interference, coercion, or intimidation: It shall be unlawful to coerce, intimidate,
       threaten, or interfere with any individual in the exercise or enjoyment of, or on account
       of his or her having exercised or enjoyed, or on account of his or her having aided or
       encouraged any other individual in the exercise or enjoyment of, any right granted or
       protected by this chapter.

49. Defendant BURGER KING violated Plaintiff’s above rights as set forth herein.


                             AS A THIRD CAUSE OF ACTION
                                  UNDER THE NYSHRL
                                   DISCRIMINATION

50. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

51. Executive Law §296 provides, “It shall be an unlawful discriminatory practice: (a) For an

    employer or licensing agency, because of an individual’s actual or perceived… disability…

    to refuse to hire or employ or to bar or to discharge from employment such individual or to

    discriminate against such individual in compensation or in terms, conditions or privileges of

    employment.”




                                                7
  Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 8 of 12 PageID #: 8




52. Defendants engaged in an unlawful discriminatory practice by discriminating against the

    Plaintiff because of her actual and/or perceived disability, together with creating a hostile

    work environment and wrongful termination.

53. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

    Executive Law §296.


                             AS A FOURTH CAUSE OF ACTION
                                   UNDER THE NYSHRL
                                     RETALIATION

54. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

    paragraphs of this Complaint as if more fully set forth herein at length.

55. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

    practice:

           “For any person engaged in any activity to which this section applies to
           retaliate or discriminate against any person because he has opposed any
           practices forbidden under this article.”

56. Defendants engaged in an unlawful discriminatory practice by retaliating, and otherwise

   discriminating against the Plaintiff because of Plaintiff’s opposition to her employer’s unlawful

   employment practices and needing and requesting a reasonable accommodation.


                         AS A FIFTH CAUSE OF ACTION
                              UNDER THE NYSHRL
             FAILURE TO PROVIDE A REASONABLE ACCOMMODATION

57. Plaintiff repeats, reiterates and realleges each and every allegation made in the above paragraphs

    of this Complaint as if more fully set forth herein at length.

58. New York State Executive Law §296(3)(a) provides:

                    “It shall be an unlawful discriminatory practice for an employer,
                licensing agency, employment agency or labor organization to refuse to

                                                   8
  Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 9 of 12 PageID #: 9




               provide reasonable accommodations to the known disabilities of an
               employee, prospective employee or member in connection with a job or
               occupation sought or held or participation in a training program.”

59. Defendants engaged in an unlawful discriminatory practice by discriminating against the Plaintiff

   for her actual and/or perceived disability, together with failure to engage in the interactive

   process and/or cooperative dialogue, creating a hostile work environment and unlawful

   termination.


                              AS A SIXTH CAUSE OF ACTION
                                  UNDER THE NYCHRL
                                    DISCRIMINATION

60. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

    paragraphs of this Complaint as if more fully set forth herein at length.

61. The Administrative Code of City of New York, Title 8, §8-107 [1] provides that “It shall be an

    unlawful discriminatory practice: (a) For an employer or an employee of agent thereof,

    because of the actual or perceived … disability… of any person, to refuse to hire or employ

    or to bar or to discharge from employment such person or to discriminate against such person

    in compensation or in terms, conditions or privileges of employment.

62. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, §8-107(1)(a) by creating and maintaining discriminatory

    working conditions, and otherwise discriminating against the Plaintiff on the basis of her

    actual and/or perceived disability, together with failure to engage in the interactive process

    and/or cooperative dialogue, creating a hostile work environment, retaliation and unlawful

    termination.




                                                 9
 Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 10 of 12 PageID #: 10




                           AS A SEVENTH CAUSE OF ACTION
                                 UNDER THE NYCHRL
                                    RETALIATION

63. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

    paragraphs of this Complaint as if more fully set forth herein at length.

64. The New York City Administrative Code Title 8-107(7) provides that:

                   “It shall be an unlawful discriminatory practice for any person
          engaged in any activity to which this chapter applies to retaliate or
          discriminate in any manner against any person because such person has (i)
          opposed any practice forbidden under this chapter, (ii) filed a complaint,
          testified or assisted in any proceeding under this chapter, (iii) commenced
          a civil action alleging the commission of an act which would be an unlawful
          discriminatory practice under this chapter…”

65. Defendants engaged in an unlawful discriminatory practice by retaliating, and otherwise

    discriminating against Plaintiff because she opposed Defendants’ unlawful employment actions

    and needed and requested a reasonable accommodation.


                      AS AN EIGHTH CAUSE OF ACTION
                            UNDER THE NYCHRL
            FAILURE TO PROVIDE A REASONABLE ACCOMMODATION

66. Plaintiff repeats, reiterates and re-alleges each and every allegation made in the above

    paragraphs of this Complaint as if more fully set forth herein at length.

67. The Administrative Code of the City of New York §8-107(15)(a) provides:

              “[A]ny person prohibited by the provisions of this section from
          discriminating on the basis of disability shall make reasonable
          accommodation to enable a person with a disability to satisfy the essential
          requisites of a job or enjoy the right or rights in question provided that the
          disability is known or should have been known by the covered entity.”

68. Defendants engaged in an unlawful discriminatory practice in violation of the New York City

    Administrative Code §8-107(15)(a) by failing to provide a reasonable accommodation, and

    by failing to engage in the interactive process.

                                                10
 Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 11 of 12 PageID #: 11




WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A. Declaring that the Defendants engaged in an unlawful discriminatory practice prohibited by

   the ADA, the NYSHRL and the NYCHRL, and that the Defendants harassed and discriminated

   against Plaintiff on the basis of her actual and/or perceived disability, together with failure to

   engage in the interactive process and/or cooperative dialogue, creating a hostile work

   environment, retaliation and unlawful termination;

B. Awarding damages to the Plaintiff for any lost wages and benefits, past and future, back pay

   and front pay, resulting from Defendant’ unlawful employment practice;

C. Awarding Plaintiff compensatory damages for mental, emotional and physical injury, distress,

   pain and suffering and injury to reputation in an amount in excess of the jurisdiction of all

   lower courts;

D. Awarding Plaintiff punitive damages;

E. Awarding Plaintiff attorney’s fees, costs, and expenses incurred in the prosecution of the

   action;

F. Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

   proper to remedy the Defendant’ unlawful employment practices.


                                            JURY DEMAND

       Plaintiff requests a jury trial on all issues to be tried.

       WHEREFORE, Plaintiff demands judgment against Defendants in an amount to be

determined at the time of trial plus interest, punitive damages, attorneys’ fees, costs, and

disbursements of action; and for such other relief as the Court deems just and proper.




                                                   11
 Case 1:20-cv-05845-BMC Document 1 Filed 12/02/20 Page 12 of 12 PageID #: 12




Dated: December 2, 2020
       New York, NY


                                      By: __________________________
                                          PHILLIPS & ASSOCIATES, PLLC
                                          Attorneys for Plaintiff
                                          Silvia C. Stanciu, Esq.
                                          45 Broadway, Suite 430
                                          New York, NY 10006
                                          (212) 248-7431




                                     12
